Exhibit 10.16(iv)

FIRST AMENDMENT AND WAIVER TO
LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 26th day of March, 2007, by and between
SILICON VALLEY BANK (“Bank”), MEDECISION, INC., a Pennsylvania corporation
(“MEDecision”), and MEDECISION INVESTMENTS, INC., a Delaware corporation
(“MEDecision Investments”; and together with MEDecision, jointly, severally and
collectively, “Borrower”) whose address is 601 Lee Road, Wayne, Pennsylvania
19087.

RECITALS

A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of September 28, 2006 (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

C.            Borrower has also requested that Bank amend the Loan Agreement to
(i) waive the Existing Default (as defined below), (ii) increase the amount
available to be borrowed under the Equipment Line, (iii) extend the Equipment
Maturity Date, (iv) replace the Liquidity and Net Income covenants with the
Adjusted Quick Ratio and Tangible Net Worth covenants, and (v) make certain
other revisions to the Loan Agreement as more fully set forth herein.

D.            Although Bank is under no obligation to do so, Bank is willing to
waive the Existing Default on the terms and conditions set forth in this
Agreement, so long as Borrower complies with the terms, covenants and conditions
set forth in this Agreement in a timely manner.

E.             Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.             DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS
AMENDMENT SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE LOAN AGREEMENT.


2.             WAIVER OF DEFAULT.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT
IT HAS FAILED TO COMPLY WITH THE NET INCOME FINANCIAL COVENANT SET FORTH IN
SECTION 6.8(B) OF THE LOAN AGREEMENT, FOR THE QUARTER ENDING DECEMBER 31, 2006
(THE “EXISTING DEFAULT”).  BORROWER FURTHER ACKNOWLEDGES AND AGREES THAT UNLESS
THE FOREGOING EXISTING DEFAULT WERE WAIVED BY BANK, SUCH EXISTING DEFAULT WOULD
CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS.


--------------------------------------------------------------------------------



BANK HEREBY WAIVES THE EXISTING DEFAULT. BANK’S AGREEMENT TO WAIVE THE EXISTING
DEFAULT SHALL IN NO WAY OBLIGATE BANK TO MAKE ANY MODIFICATIONS TO THE LOAN
AGREEMENT OR TO WAIVE BORROWER’S COMPLIANCE WITH ANY OTHER TERMS OF THE LOAN
DOCUMENTS, AND SHALL NOT LIMIT OR IMPAIR BANK’S RIGHT TO DEMAND STRICT
PERFORMANCE OF ALL OTHER TERMS AND COVENANTS AS OF ANY DATE.


3.             AMENDMENTS TO LOAN AGREEMENT.


3.1.         SECTION 2.1.4 EQUIPMENT ADVANCES.  SECTION 2.1.4(A) IS AMENDED IN
ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

2.1.4       Equipment Advances.

A.             SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, DURING THE
DRAW PERIOD, BANK SHALL MAKE ADVANCES (EACH, AN “EQUIPMENT ADVANCE” AND,
COLLECTIVELY, “EQUIPMENT ADVANCES”) NOT EXCEEDING THE EQUIPMENT LINE. EQUIPMENT
ADVANCES MAY ONLY BE USED TO FINANCE ELIGIBLE EQUIPMENT PURCHASED WITHIN NINETY
(90) DAYS (DETERMINED BASED UPON THE APPLICABLE INVOICE DATE OF SUCH ELIGIBLE
EQUIPMENT) BEFORE THE DATE OF EACH EQUIPMENT ADVANCE; PROVIDED, HOWEVER, THAT
THE INITIAL EQUIPMENT ADVANCE SHALL BE MADE ON OR WITHIN THIRTY (30) DAYS OF
MARCH 13, 2007, AND SUCH INITIAL EQUIPMENT ADVANCE SHALL BE USED TO FINANCE
EQUIPMENT PURCHASED AFTER SEPTEMBER 30, 2006. NO EQUIPMENT ADVANCE MAY EXCEED
THE TOTAL INVOICE FOR ELIGIBLE EQUIPMENT, EXCLUDING TAXES, SHIPPING, WARRANTY
CHARGES, FREIGHT DISCOUNTS AND INSTALLATION EXPENSES RELATING TO SUCH ELIGIBLE
EQUIPMENT. AFTER REPAYMENT, NO EQUIPMENT ADVANCE MAY BE REBORROWED.


3.2.         FINANCIAL STATEMENTS; REPORTS, CERTIFICATES.  SECTION 6 2(A) IS
AMENDED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

6.2          Financial Statements; Reports, Certificates.

A.             BORROWER SHALL PROVIDE BANK WITH THE FOLLOWING:

(I)            WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH, A DULY
COMPLETED BORROWING BASE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER, WITH AGED
LISTINGS OF ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE (BY INVOICE DATE);
PROVIDED, HOWEVER, BORROWER’S MONTHLY ACCOUNTS RECEIVABLE AGINGS AND ACCOUNTS
PAYABLE, AGED BY INVOICE DATE, FOR THE MONTH ENDING JANUARY 31, 2007, SHALL BE
DELIVERED TO BANK NO LATER THAN MARCH 15, 2007;

(II)           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THIRTY (30) DAYS
AFTER THE END OF EACH MONTH, MONTHLY UNAUDITED FINANCIAL STATEMENTS; PROVIDED,
HOWEVER, BORROWER’S MONTHLY UNAUDITED FINANCIAL STATEMENTS FOR THE MONTH ENDING
JANUARY 31, 2007, SHALL BE DELIVERED TO BANK NO LATER THAN MARCH 15, 2007;

(III)          WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH, A MONTHLY
COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER, CERTIFYING THAT AS OF
THE END OF SUCH MONTH, BORROWER WAS IN FULL COMPLIANCE WITH ALL OF THE

2


--------------------------------------------------------------------------------


TERMS AND CONDITIONS OF THIS AGREEMENT, AND SETTING FORTH CALCULATIONS SHOWING
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN THIS AGREEMENT AND SUCH
OTHER INFORMATION AS BANK SHALL REASONABLY REQUEST, INCLUDING, WITHOUT
LIMITATION, A STATEMENT THAT AT THE END OF SUCH MONTH THERE WERE NO HELD CHECKS;
PROVIDED, HOWEVER, BORROWER’S MONTHLY COMPLIANCE CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER FOR THE MONTH ENDING JANUARY 31, 2007, SHALL BE DELIVERED TO
BANK NO LATER THAN MARCH 15, 2007;

(IV)          THIRTY (30) DAYS PRIOR TO THE END OF EACH FISCAL YEAR OF BORROWER,
ANNUAL INTERNAL OPERATING PLANS (INCLUDING INCOME STATEMENTS, BALANCE SHEETS AND
CASH FLOW STATEMENTS, BY MONTH) FOR THE UPCOMING FISCAL YEAR OF BORROWER, AND
PRIOR TO THE END OF EACH FISCAL YEAR OF BORROWER, ANNUAL FINANCIAL PROJECTIONS
FOR THE FOLLOWING FISCAL YEAR (ON A QUARTERLY BASIS) AS APPROVED BY BORROWER’S
BOARD OF DIRECTORS, TOGETHER WITH ANY RELATED BUSINESS FORECASTS USED IN THE
PREPARATION OF SUCH ANNUAL FINANCIAL PROJECTIONS; AND

(V)           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN ONE HUNDRED TWENTY
(120) DAYS FOLLOWING THE END OF BORROWER’S FISCAL YEAR, ANNUAL FINANCIAL
STATEMENTS CERTIFIED BY, AND WITH AN UNQUALIFIED OPINION OF, INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS ACCEPTABLE TO BANK.


3.3.         SECTION 6.3 (ACCOUNTS RECEIVABLE).  SECTION 6.3(A) IS AMENDED IN
ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

6.3          Accounts Receivable

A.             SCHEDULES AND DOCUMENTS RELATING TO ACCOUNTS. IF REQUESTED BY
BANK, BORROWER SHALL FURNISH BANK WITH COPIES (OR, AT BANK’S REQUEST, ORIGINALS)
OF ALL CONTRACTS, ORDERS, INVOICES, AND OTHER SIMILAR DOCUMENTS, AND ALL
SHIPPING INSTRUCTIONS, DELIVERY RECEIPTS, BILLS OF LADING, AND OTHER EVIDENCE OF
DELIVERY, FOR ANY GOODS THE SALE OR DISPOSITION OF WHICH GAVE RISE TO SUCH
ACCOUNTS. IN ADDITION, BORROWER SHALL DELIVER TO BANK, ON ITS REQUEST, THE
ORIGINALS OF ALL INSTRUMENTS, CHATTEL PAPER, SECURITY AGREEMENTS, GUARANTEES AND
OTHER DOCUMENTS AND PROPERTY EVIDENCING OR SECURING ANY ACCOUNTS, IN THE SAME
FORM AS RECEIVED, WITH ALL NECESSARY ENDORSEMENTS, AND COPIES OF ALL CREDIT
MEMOS.


3.4.         SECTION 6.7 (ACCESS TO COLLATERAL; BOOKS AND RECORDS).  SECTION 6.7
IS AMENDED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

6.7          Access to Collateral; Books and Records. At reasonable times, on
one (1) Business Day’s notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s
Books. Borrower hereby acknowledges that provided that no Event of Default has
occurred and is continuing, no more than one (1) audit shall be conducted in any
twelve month period. The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be Seven Hundred Fifty Dollars ($750) per
person per day (or such higher amount as shall

3


--------------------------------------------------------------------------------


represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of One
Thousand Dollars ($1,000) plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.


3.5.         SECTION 6.8 (FINANCIAL COVENANTS).  SECTION 6.8 IS AMENDED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

6.8          Financial Covenants.

Borrower shall maintain on a consolidated basis with respect to Borrower and its
Subsidiaries:

(A)           ADJUSTED QUICK RATIO.  A RATIO OF QUICK ASSETS TO CURRENT
LIABILITIES MINUS FIFTY PERCENT (50.0%) OF DEFERRED REVENUE, OF AT LEAST THE
FOLLOWING AMOUNTS AT THE FOLLOWING TIMES:

Months Ending:

 

 

Adjusted Quick Ratio:

February 28, 2007 through September 31, 2007

 

1.50 to 1.00;

October 31, 2007 and at all times thereafter

 

1.75 to 1.00.

 

(B)           TANGIBLE NET WORTH.  A TANGIBLE NET WORTH OF AT LEAST THE
FOLLOWING AMOUNTS AT THE FOLLOWING TIMES:

Quarter Ending:

 

 

Tangible Net Worth:

March 31, 2007

 

$9,000,000;

June 30, 2007

 

$9,000,000;

September 30, 2007

 

$9,000,000;

December 31, 2007

 

$12,000,000; and

At all times thereafter

 

$12,000,000.

 


3.6.         SECTION 13 (DEFINITIONS).

(A)           THE FOLLOWING TERMS AND THEIR RESPECTIVE DEFINITIONS SET FORTH IN
SECTION 13.1 ARE AMENDED IN THEIR ENTIRETY AND REPLACED WITH THE FOLLOWING:

“Draw Period” is the period of time from the Effective Date through the earliest
to occur of (a) June 30, 2007, (b) an Event of Default, or (c) the existence of
any Default.

“Equipment Line” is an Equipment Advance or Equipment Advances in an aggregate
amount of up to One Million Seven Hundred Fifty Thousand Dollars ($1,750,000)
outstanding at any time.

4


--------------------------------------------------------------------------------


 

“Equipment Maturity Date” is, for each Equipment Advance, the earliest of (a) a
date thirty (30) months after the calendar quarter subsequent to such Equipment
Advance, but no later than December 1, 2009 as to the final Equipment Advance,
or (b) the occurrence of an Event of Default.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, capitalized
software, deferred tax assets, patents, trade and service marks and names,
copyrights and research and development expenses except prepaid expenses, (iii)
notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates, and (iv) reserves not already deducted from
assets, minus (b) Total Liabilities.

(B)           THE FOLLOWING TERMS AND THEIR RESPECTIVE DEFINITIONS ARE HEREBY
INSERTED IN SECTION 13.1 AS FOLLOWS:

“Current Liabilities” are all obligations and liabilities of Borrower to Bank
due within one (1) year, plus, without duplication, the aggregate amount of
Borrower’s Total Liabilities that mature within one (1) year.

“Quick Assets” is, on any date, Borrower’s unrestricted cash and Cash
Equivalents maintained with Bank, Accounts, and investments with Bank with
maturities of fewer than twelve (12) months determined according to GAAP.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

(C)           THE FOLLOWING TERM AND ITS RESPECTIVE DEFINITION SET FORTH IN
SECTION 13.1 IS HEREBY DELETED IN ITS ENTIRETY:

“Committed Availability” means, as the date of determination, an amount equal to
the sum of the Revolving Line plus the Equipment Line minus all outstanding
Credit Extensions.


3.7.         COMPLIANCE CERTIFICATE.  THE COMPLIANCE CERTIFICATE TO THE LOAN
AGREEMENT IS REPLACED IN ITS ENTIRETY WITH EXHIBIT D ATTACHED HERETO.


4.             LIMITATION OF AMENDMENTS.


4.1.         THE AMENDMENTS SET FORTH IN SECTION 3, ABOVE, ARE EFFECTIVE FOR THE
PURPOSES SET FORTH HEREIN AND SHALL BE LIMITED PRECISELY AS WRITTEN AND SHALL
NOT BE DEEMED TO (A) BE A CONSENT TO ANY AMENDMENT, WAIVER OR MODIFICATION OF
ANY OTHER TERM OR CONDITION OF ANY LOAN DOCUMENT, OR (B) OTHERWISE PREJUDICE ANY
RIGHT OR REMEDY WHICH BANK MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN
CONNECTION WITH ANY LOAN DOCUMENT.


4.2.         THIS AMENDMENT SHALL BE CONSTRUED IN CONNECTION WITH AND AS PART OF
THE LOAN DOCUMENTS AND ALL TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES,
COVENANTS AND

5


--------------------------------------------------------------------------------


agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.


5.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE BANK TO ENTER INTO
THIS AMENDMENT, BORROWER HEREBY REPRESENTS AND WARRANTS TO BANK AS FOLLOWS:


5.1.         IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS ARE TRUE,
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF (EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE, IN
WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH DATE), AND (B) NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING;


5.2.         BORROWER HAS THE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AMENDMENT AND TO PERFORM ITS OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED BY
THIS AMENDMENT;


5.3.         THE ORGANIZATIONAL DOCUMENTS OF BORROWER DELIVERED TO BANK ON THE
EFFECTIVE DATE REMAIN TRUE, ACCURATE AND COMPLETE AND HAVE NOT BEEN AMENDED,
SUPPLEMENTED OR RESTATED AND ARE AND CONTINUE TO BE IN FULL FORCE AND EFFECT;


5.4.         THE EXECUTION AND DELIVERY BY BORROWER OF THIS AMENDMENT AND THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED
BY THIS AMENDMENT, HAVE BEEN DULY AUTHORIZED;


5.5.         THE EXECUTION AND DELIVERY BY BORROWER OF THIS AMENDMENT AND THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED
BY THIS AMENDMENT, DO NOT AND WILL NOT CONTRAVENE (A) ANY LAW OR REGULATION
BINDING ON OR AFFECTING BORROWER, (B) ANY CONTRACTUAL RESTRICTION WITH A PERSON
BINDING ON BORROWER, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY,  OR SUBDIVISION THEREOF, BINDING ON
BORROWER, OR (D) THE ORGANIZATIONAL DOCUMENTS OF BORROWER;


5.6.         THE EXECUTION AND DELIVERY BY BORROWER OF THIS AMENDMENT AND THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED
BY THIS AMENDMENT, DO NOT REQUIRE ANY ORDER, CONSENT, APPROVAL, LICENSE,
AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR
EXEMPTION BY ANY GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR SUBDIVISION
THEREOF, BINDING ON BORROWER, EXCEPT AS ALREADY HAS BEEN OBTAINED OR MADE; AND


5.7.         THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY BORROWER AND
IS THE BINDING OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN
ACCORDANCE WITH ITS TERMS, EXCEPT  AS  SUCH  ENFORCEABILITY  MAY  BE  LIMITED
BY  BANKRUPTCY,  INSOLVENCY,  REORGANIZATION, LIQUIDATION, MORATORIUM OR OTHER
SIMILAR LAWS OF GENERAL APPLICATION AND EQUITABLE PRINCIPLES RELATING TO OR
AFFECTING CREDITORS’ RIGHTS.


6.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.

6


--------------------------------------------------------------------------------



 


7.             EFFECTIVENESS. THIS AMENDMENT SHALL BE DEEMED EFFECTIVE UPON (A)
THE DUE EXECUTION AND DELIVERY TO BANK OF THIS AMENDMENT BY EACH PARTY HERETO,
(B) BORROWER’S PAYMENT OF A NON-REFUNDABLE WAIVER FEE IN AN AMOUNT EQUAL TO TWO
THOUSAND FIVE HUNDRED DOLLARS ($2,500), (C) BORROWER’S PAYMENT OF A
NON-REFUNDABLE AMENDMENT FEE IN AN AMOUNT EQUAL TO FIVE THOUSAND DOLLARS
($5,000), AND (D) PAYMENT OF BANK’S LEGAL FEES AND EXPENSES IN CONNECTION WITH
THE NEGOTIATION AND PREPARATION OF THIS AMENDMENT.

[Signature page follows.]

7


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

By:

/s/ RICHARD WHITE

 

 

 

 

Name: Richard White

 

 

Title: Relationship Manager

 

 

 

 

 

 

 

 

 

 

 

BORROWER

 

 

 

 

 

MEDECISION, INC.

 

 

 

 

 

 

 

 

By:

/s/ CARL E. SMITH

 

 

 

Name: Carl E. Smith

 

 

Title: Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

MEDECISION INVESTMENTS, INC.

 

 

 

 

 

 

 

 

By:

/s/ HAROLD F. KALBACH, JR.

 

 

 

Name: Harold F. Kalbach, Jr.

 

 

Title: Treasurer

 

 

 

[Signature Page to First Amendment and Waiver to Loan and Security Agreement]

8


--------------------------------------------------------------------------------


EXHIBIT D



COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

 

Date:

FROM:

 

MEDECISION, INC.

 

 

 

The undersigned authorized officer of MEDecision, Inc. (“Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending                                
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 6.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

 

 

Required

 

 

 

Complies

 

 

 

 

 

 

Monthly financial statements with Compliance Certificate

 

Monthly within 30 days*

 

Yes o No o

Annual financial statement (CPA Audited) + CC

 

FYE within 120 days

 

Yes o No o

Field Audits

 

1x a year

 

Yes o No o

10-Q

 

Within 45 days after filing with SEC

 

Yes o No o

10-K and 8-K

 

Within 90 days after filing with SEC

 

Yes o No o

Borrowing Base Certificate A/R & A/P Agings

 

Monthly within 30 days**

 

Yes o No o

Board Projections (Annual internal operating plans)

 

Annually, 30 days prior to FYE

 

Yes o No o

Board Projections (Annual financial projections)

 

Annually, 15 days prior to FYE

 

Yes o No o

*Receipt of 1/31/07 reporting due to Bank no later than 3/15/07.
**Receipt of 1/31/07 reporting (with respect to A/R & A/P Agings) due to Bank no
later than 3/15/07.

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)         

 

Exhibit D


--------------------------------------------------------------------------------


 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Minimum Tangible Net Worth (Tested Quarterly):

 

 

 

 

 

 

March 31 2007

 

$9,000,000

 

$

 

Yes o No o

June 30, 2007

 

$9,000,000

 

$

 

Yes o No o

September 30, 2007

 

$9,000,000

 

$

 

Yes o No o

December 31, 2007

 

$12,000,000

 

$

 

Yes o No o

At all times thereafter

 

$12,000,000

 

$

 

Yes o No o

 

 

 

 

 

 

 

Adjusted Quick Ratio (Tested Monthly):

 

 

 

 

 

 

February 28, 2007 through September 30, 2007

 

1.50:1.00

 

____:1.00

 

Yes o No o

October 31, 2007 and at all times thereafter

 

1.75:1.00

 

____:1.00

 

Yes o No o

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

MEDECISION, INC.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

 

By:

 

 

AUTHORIZED SIGNER

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Verified:

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

Compliance Status: Yes o  No o

 

Exhibit D


--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                                 

I.              Adjusted Quick Ratio (Section 6.8(a))

Required:

February 28, 2007 through September 30, 2007

 

1.50:1.00

October 31, 2007 and at all times thereafter

 

1.75:1.00

 

Actual:

A.

 

Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries

 

$

 

 

B.

 

Aggregate value of accounts receivable of Borrower and its Subsidiaries

 

$

 

 

C.

 

Aggregate value of the Investments with maturities of fewer than 12 months of
Borrower and it Subsidiaries

 

$

 

 

D.

 

Quick Assets (the sum of lines A through C)

 

$

 

 

E.

 

Aggregate value of Obligations to Bank

 

$

 

 

F.

 

Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line E above that matures within
one (1) year

 

$

 

 

G.

 

Current Liabilities (the sum of lines E and F)

 

$

 

 

H.

 

50% of deferred revenues

 

$

 

 

I.

 

Line G minus line H

 

$

 

 

J.

 

Adjusted Quick Ratio (line D divided by line I)

 

 

 

 

Is line E equal to or greater than             : 1:00?

o No, not in compliance

 

o Yes, in compliance

 

 

Schedule 1 to Exhibit D

 


--------------------------------------------------------------------------------


 

II.            Tangible Net Worth (Section 6.8(b))

Required:

March 31, 2007

 

$9,000,000

June 30, 2007

 

$9,000,000

September 30, 2007

 

$9,000,000

December 31, 2007

 

$12,000,000

At all times thereafter

 

$12,000,000

 

Actual:

A.

 

Aggregate value of total assets of Borrower and its Subsidiaries

 

$

 

 

B.

 

Aggregate value of goodwill of Borrower and its Subsidiaries

 

$

 

 

C.

 

Aggregate value of intangible assets of Borrower and its Subsidiaries (including
unamortized debt discount and expense, capitalized software, deferred tax
assets, patents, trade and service marks and names, copyrights and research and
development expenses except prepaid expenses)

 

$

 

 

D.

 

Aggregate value of all notes, accounts receivable and other obligations owing to
Borrower from its officers or other Affiliates

 

$

 

 

E.

 

Aggregate value of any reserves not already deducted from assets

 

$

 

 

F.

 

Tangible Net Worth (line A minus line B minus line C minus line D minus line E)

 

$

 

 

 

Is line F equal to or greater than required amount?

o No, not in compliance

 

o Yes, in compliance

 

Schedule 1 to Exhibit D

 


--------------------------------------------------------------------------------